

116 SRES 436 IS: Supporting the goals, activities, and ideals of Prematurity Awareness Month.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 436IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Brown (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals, activities, and ideals of Prematurity Awareness Month.
	
 Whereas, according to the World Health Organization, complications of preterm birth are now the leading cause of death among children under 5 years of age worldwide;
 Whereas approximately 1,000,000 children die each year due to complications of preterm birth; Whereas preterm birth is a global problem that exacts a toll on families from all parts of society in every country;
 Whereas many complications of preterm birth may have lifelong consequences for the health, growth, and development of infants;
 Whereas up to 75 percent of deaths resulting from preterm birth worldwide can be prevented through proven cost-effective strategies to promote full-term births and improve the care of preterm infants;
 Whereas countries can improve maternal health and the survival rate of babies born prematurely by making strategic investments in health care systems to ensure access to high-quality pre-pregnancy care, prenatal care, childbirth services, emergency obstetric care, postnatal care, and comprehensive care for affected newborns;
 Whereas the preterm birth rate in the United States has worsened for four consecutive years, rising from 9.63 percent in 2015 to 10.02 percent in 2018;
 Whereas there are significant racial and ethnic disparities in preterm birth rates among many communities in the United States;
 Whereas there are disparities in preterm birth rates globally, with lower-income families at the highest risk of having a child preterm;
 Whereas many preterm births can be prevented through evidence-based public health programs focused on reducing risk factors such as tobacco use, closely spaced pregnancies, and early elective deliveries; and
 Whereas, in the United States and around the world, November is recognized as Prematurity Awareness Month: Now, therefore, be it
	
 That the Senate— (1)supports the recognition of Prematurity Awareness Month;
 (2)honors individuals working domestically and internationally to reduce preterm births; and
 (3)supports efforts at home and abroad to— (A)reduce the impact of preterm births by improving maternal health during and after pregnancy;
 (B)advance the care and treatment of infants born preterm; and (C)promote evidence-based strategies to—
 (i)prevent preterm birth and promote full-term births; and (ii)improve outcomes for infants born preterm.